Citation Nr: 0108735	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-04 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral knee 
disorder. 

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to an increased evaluation for lumbosacral 
strain, evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from April 1955 to June 1959.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from December 1999 and April 2000 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri. 


FINDINGS OF FACT

1.  In December 1995, the RO denied service connection for a 
bilateral knee condition; the RO mailed notice to the veteran 
of that decision that same month, and the veteran did not 
file an appeal.

2.  Evidence received since December 1995 is not cumulative 
and is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.


CONCLUSION OF LAW

The evidence received since the December 1995 rating 
decision, which denied service connection for a bilateral 
knee disorder, is new and material, and the veteran's claims 
for that benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.156, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for a bilateral knee 
disorder, which he attributes to a service-connected back 
disorder.  In December 1995, the RO denied service connection 
for a bilateral knee condition, observing that the veteran's 
service-connected back disorder and the veteran's knee 
disorders were unrelated.  The RO mailed notice to the 
veteran of that decision that same month, and the veteran did 
not file an appeal.  That decision, therefore, is final and 
may be reopened through the submission of new and material 
evidence.  See 38 U.S.C.A. § 5108, 7105(c), 38 C.F.R. 
§ 20.1103; see Godfrey v. Brown, 7 Vet. App. 398, 405 (1995); 
Moray v. Brown, 5 Vet. App. 211, 213 (1993).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Elkins v. 
West, 12 Vet. App. 209 (1999).

Evidence submitted since December 1995 includes a May 1999 
statement from Dr. R., wherein Dr. R. indicated that 
longstanding arthritis of the veteran's back resulted, at 
least in partial degree, in an early need for bilateral knee 
replacements.  This evidence is not cumulative of evidence 
previously considered by the Board and is so significant that 
it must be considered in order to fairly decide the merits of 
the veteran's claim.  Therefore, the veteran's claim for 
service connection for a knee disorder must be reopened.  


ORDER

New and material evidence to reopen a claim for service 
connection for a bilateral knee disorder having been 
submitted, that claim is reopened.  


REMAND

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 (the Act) became law.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act, essentially, eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that the VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  The Act, furthermore, contains 
certain notification provisions, which apply in the event 
that there exists evidence that has not been obtained.

The Act provides, in relevant part:

ASSISTANCE IN OBTAINING RECORDS- (1) As part of the 
assistance provided under subsection (a), the 
Secretary shall make reasonable efforts to obtain 
relevant records (including private records) that 
the claimant adequately identifies to the Secretary 
and authorizes the Secretary to obtain.
(2) Whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the 
relevant records sought, the Secretary shall notify 
the claimant that the Secretary is unable to obtain 
records with respect to the claim. Such a 
notification shall--
(A) identify the records the Secretary is unable to 
obtain;
(B) briefly explain the efforts that the Secretary 
made to obtain those records; and (C) describe any 
further action to be taken by the Secretary with 
respect to the claim.

With respect to providing examinations, the Act provides in 
pertinent part:

MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS- (1) 
In the case of a claim for disability compensation, 
the assistance provided by the Secretary under 
subsection (a) shall include providing a medical 
examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make 
a decision on the claim.
(2) The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)--
(A) contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and
(B) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(C) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

Service connection is in effect for lumbosacral strain.  
Treatment records before the Board suggest that the veteran 
also suffers from degenerative changes of the back and knees.  
The veteran seeks service connection for arthritis of knees, 
which he attributes to his back disability.  He also seeks a 
higher evaluation for a disability of his back, to which he 
attributes neurologic impairment.  Furthermore, the veteran, 
according to a March 2000 VA examination, suffers from high 
frequency hearing loss and attributes that hearing loss to 
service.  

Evidence before the Board raises some question as to whether 
treatment records, particularly those pertaining to treatment 
of the veteran's back disability and knee disability, have 
been obtained.  A March 2000, statement from Dr. H. reflects 
that the veteran has been a patient of Dr. H. since December 
1973 and enclosed with that statement are what Dr. H. 
characterized as reports reflecting that the veteran has had 
osteoarthritis for 20 years.  

However, various entries make reference to a history of prior 
surgery of the knees, as well as other procedures, and the 
statement from Dr. H. also indicates that he referred the 
veteran to various other physicians.  The claims file does 
not appear to contain surgical reports or reports of other 
procedures referenced in treatment records and provides some 
reason to believe that records of treatment from other 
physicians have not been obtained.  

A June 2000 statement from Dr. R., for instance, reflects 
that the veteran, who suffers from advanced arthritis of both 
knees, has undergone two prior knee replacements.  An April 
1988 treatment note refers to an arthrogram performed that 
month.  However a review of the claims file does not reflect 
a report detailing the results of the arthrogram.  

The April 1988 entry also make reference to Dr. S., who is 
identified as having diagnosed rheumatoid arthritis.  
However, the claims file does not appear to contain records 
identified as the records of treatment provided by Dr. S.  

Evidence in the claims file, including an August 1984 letter, 
additionally reflects a history of treatment by Dr. V.  None 
of the above mentioned physicians was contacted directly by 
the VA or requested to provide complete treatment records.  
Proper development should include reasonable efforts to 
obtain such evidence, after the veteran, upon request, has 
provided authorization to obtain those records.  

In a May 1999 statement, Dr. R. indicated that the veteran 
suffered from long-standing arthritis of the back, which has 
required the veteran to use his knees differently.  According 
to Dr. R., the increased wear and tear on the veteran's knees 
has resulted, at least in partial degree, in an early need 
for bilateral knee replacement.  This statement raises some 
questions as to whether the veteran's knee disorders are 
aggravated by the veteran's back disability, if not directly 
caused thereby.  The Board observes that when aggravation of 
a veteran's non-service connected condition is proximately 
due to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran underwent a VA examination in September 1995 that 
resulted in diagnoses of (1) degenerative disk disease of the 
lumbar spine with scoliosis and (2) bilateral total knee 
replacements secondary to a history of rheumatoid arthritis.  
The examiner indicated that the veteran has reported a 
history of trauma to the back in service.  The examiner then 
stated:  "That is post-traumatic arthritis," adding that 
post-traumatic arthritis is not the kind of arthritis that 
"travels."  The examiner concluded, apparently based upon 
that observation, that a back strain or any other post-
traumatic event was not the reason for the veteran having 
developed rheumatoid arthritis.   

In July 1999, the veteran underwent a VA orthopedic 
examination.  The examiner diagnosed degenerative joint 
disease of the lumbosacral spine and rheumatoid arthritis of 
both knees.  The examiner indicated that the veteran 
experienced an acute strain in service and was likely 
predisposed to acute strains due to mild scoliosis.  The 
examiner also indicated that the condition affecting the 
veteran's knees was more likely than not the effect of 
rheumatoid arthritis, adding that rheumatoid arthritis is not 
a consequence of a traumatic injury to the back.  

The July 1999 opinion fails to address whether the 
degenerative changes of the veteran's back are related to the 
veteran's service-connected disability and the September 1995 
examination is ambiguous, at best.  Both opinions fail to 
address whether the veteran's back disability, even if not 
the direct cause of the veteran's knee disability, aggravates 
the knee disability for which the veteran seeks service 
connection.  

The September 1995 reference to degenerative disk disease 
raises some question as to whether the veteran's back 
disability is also characterized by intervertebral disc 
disease.  The July 1999 opinion contains no neurologic 
findings and makes no reference to intervertebral disc 
disease.  However, a February 2000 computerized tomography 
(CT) of the lumbar spine revealed significant disk 
degeneration with posterior protrusion of the intervertebral 
disk, and a June 2000 letter reflects that the veteran 
experiences nerve irritation.  

The Board further observes that it does not appear that 
either the September 1995 opinion or the July 1999 opinion 
were formed based upon a review of the claims file.  Although 
the July 1999 examiner apparently reviewed service medical 
records, the examiner's comments concerning the veteran's 
post-service history of treatment suggests that the history 
in question was obtained directly from the veteran.  No where 
does the report make mention of the May 1999 statement by Dr. 
R.  Particularly in light of the extensive history of post-
service treatment by private physicians and the opinion 
proffered by Dr. R., proper development should include a VA 
examination based upon a review of the claims file, in order 
to assist in formulating an opinion as to the nature and 
etiology of the veteran's back and knee disorders.  

Although the veteran underwent a VA audiological examination 
in March 2000, the examiner, who noted a history of 
unprotected exposure to noise in service, did not have the 
claims file available for review and did not offer an opinion 
as to whether the veteran's hearing loss was attributable to 
acoustic trauma in service.  The veteran's DD 214 reflects 
that the veteran was specialized in Heavy Weapons; and a 
history of assignments documents duties that included heavy 
weapons infantryman, gunner, and ammunition bearer.  An April 
1958 entry in the service medical records document a 
complaint of difficulty hearing, although that entry also 
reflects that the examination was negative.  Under the 
circumstances, an audiologic examination is warranted in 
order to determine the etiology of any current hearing loss.   

Therefore, this claim is REMANDED for the following 
development:

1.  The RO should contact the veteran and 
request that he identify all health care 
providers who have provided him with 
treatment for a back disorder, a disorder 
of the knees, and/or hearing loss and the 
dates of treatment received.  After 
obtaining any necessary releases, the RO 
should attempt to obtain those records 
and associate those records with the 
claims file.  The RO should explicitly 
request releases for Dr. H., Dr. R., Dr. 
S., and Dr. V, referred to above, in 
addition to releases to obtain any other 
physicians identified by the veteran.  
The RO should request that the physicians 
provide all treatment records, including 
all surgical reports and reports of any 
studies performed.  The RO should also 
request that the physicians identify any 
other medical health care providers to 
whom the physicians referred the veteran 
or who might be in possession of medical 
records pertaining to the veteran.  If 
the RO is unable to obtain any records 
identified, the RO should notify the 
veteran.  

2.  Thereafter, the veteran should be 
accorded a VA examination by an 
appropriate physician to identify the 
nature of and etiology of the veteran's 
back and knee disorders, as well as the 
severity of any back disorder.  Prior to 
the examination, the RO should provide 
the examiner with the veteran's claims 
file and a copy of this Remand for 
review.  Thereafter, the examiner should 
conduct all evaluations, studies, and 
tests deemed necessary.  Following a 
comprehensive review of the claims file 
and the veteran's history and a thorough 
examination, the medical examiner, should 
identify all present disorders of the low 
back, including, if present, arthritis 
and degenerative disk disease.  The 
examiner should then indicate whether it 
is as least as likely as not that 
arthritis and/or degenerative disk 
disease are etiologically related to the 
veteran's service-connected lumbosacral 
strain.  If the examiner determines that 
any back disorder identified is not 
etiologically related to lumbosacral 
strain, the examiner should offer an 
opinion as to whether the disorder is 
otherwise related to service.  If the 
examiner determines that a disorder is 
not otherwise related to service, the 
examiner should indicate whether the 
disorder is made appreciably worse by 
lumbosacral strain.  The examiner must 
provide complete findings of any 
pertinent symptomatology present 
including any limitation of motion and 
any neurologic findings.  In accordance 
with DeLuca v. Brown, 8 Vet. App. 202 
(1995), the examination report should 
address whether any pain (including 
painful motion or pain with use), flare-
ups of pain, weakened movement, excess 
fatigability, or incoordination results 
in functional loss.  The examiner should 
state whether any pain claimed by the 
veteran is supported by adequate 
pathology and is evidenced by visible 
behavior.  To the extent that it is 
possible, any functional loss that is 
present should be expressed as degrees of 
limitation of motion or ankylosis of the 
affected joint.  The examiner should 
indicate the extent to which the findings 
in question are attributable to 
lumbosacral strain, the effects of 
lumbosacral strain on another disability, 
or a back disability otherwise related to 
service.  To the extent that findings 
reported are not attributable to any of 
the above, the examiner should so 
indicate.   

The examiner should also identify any 
disorders of the knees that are present.  
The examiner should offer an opinion as 
to whether it is at least as likely as 
not that a disorder of the knees is 
etiologically related to lumbosacral 
strain, the effects of lumbosacral strain 
on another disability, or a back 
disability otherwise related to service.  
If the examiner determines that any 
identified disorder of the knees is not 
etiologically related to one of the 
above, the examiner should indicate 
whether a disability of the knees is 
thereby made appreciably worse.  The 
examiner should also indicate whether it 
is at least as likely as not that a 
disorder of the knees is otherwise 
related to a disease or injury that was 
present in service.  The examiner's 
opinion is directed to a May 1999 letter 
from Dr. R., wherein Dr. R. opined that 
long-standing arthritis of the back 
caused, at least in partial degree, an 
early need for bilateral total knee 
replacements, as well as opinions 
contained in reports of VA examinations 
conducted in September 1995 and July 
1999.  The examiner should provide the 
complete rationale on which the opinion 
is based.  The claims file must be made 
available to the examiner for review.  

4.  The RO should afford the veteran an 
audiological examination to ascertain the 
etiology of any hearing loss.  Prior to 
the examination, the RO should provide 
the examiner with the veteran's claims 
file and a copy of this Remand for 
review.  Thereafter, the examiner should 
conduct all evaluations, studies, and 
tests deemed necessary.  Following a 
comprehensive review of the claims file 
and the veteran's history and a thorough 
examination, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran's hearing 
loss is related to acoustic trauma in 
service.  The examiner should provide the 
complete rationale on which the opinion 
is based.  The claims file must be made 
available to the examiner for review.  

5.  The RO should then review the VA 
examination reports to determine whether 
they comply with the previous 
instructions.  If they are deficient in 
any regard, immediate corrective action 
should be taken.

6.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of all 
the evidence.  The RO should consider all 
of the representative's assertions and 
apply all regulations pertinent to the 
veteran's claims.  The RO should consider 
the holdings in Allen and DeLuca, noted 
above.  The RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  If the decision is 
adverse to the veteran, the RO should 
provide the veteran and his 
representative a supplemental statement 
of the case that lists all pertinent 
statutory and/or regulatory provisions on 
which the RO's denial is based and an 
opportunity to respond thereto before the 
claim is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 



